Citation Nr: 1016983	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1992 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The claim for service connection for hypertension was 
previously remanded by the Board in November 2006 and in 
February 2008.  The Board requested a VA medical expert 
opinion in January 2010.  The Board has received this medical 
expert opinion.  Review of the procedural history in this 
case reveals that the claim for service connection for 
hypertension is the only issue remaining in appellate status.


FINDING OF FACT

Hypertension began in service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the granting 
of service connection for hypertension, further discussion 
here of the VCAA is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability first 
diagnosed after service, when all of the evidence, including 
that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d).  

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, including hypertension, will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order 
for the presumption to apply, the evidence must indicate that 
the disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  3 8 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to 
conform with Allen; additionally, other substantive changes 
were made.

Facts

The Veteran is seeking service connection for hypertension.  
The Veteran has contended that hypertension is due to service 
or to his service-connected psychiatric disorder.

The service treatment records show several instances of 
elevated blood pressure readings, including readings that 
indicate hypertension under the definition contained in 
38 C.F.R. § 4.104, Diagnostic Code 7101.  On separation 
examination in March 1997, the Veteran's standing blood 
pressure was 120/80.  On his medical history, the Veteran 
initially marked that he had experienced palpitation or 
pounding heart.

After service, on VA examination in February 2003, the 
Veteran stated he was taking medication for hypertension.  
The blood pressure readings were 133/88, 153/90, and 138/86.  
The diagnosis was hypertension well controlled on blood 
pressure medication.

On VA examination in July 2009, the blood pressure readings 
were 140/92, 114/67, 133/91, and 126/90.  The Veteran 
reported that he was diagnosed with hypertension shortly 
after military service and that he had been taking medication 
daily since 2001.  The examiner expressed the opinion that 
medical literature did not support a connection between 
schizoaffective disorder causing hypertension.  The examiner 
did not address direct service connection.

The Board sought a VA expert opinion to address the question 
of direct service connection.  In March 2010, a VA 
cardiologist, after a review of the record, expressed the 
opinion noted that the blood pressure readings in service 
were categorized as stage 1 hypertension and that it was at 
least as likely as not that the current hypertension was 
related to the elevated blood pressure readings in service."



Analysis

Prior to obtaining the VA expert medical opinion, there was 
negative evidence regarding secondary service connection, but 
the opinion did not addressed direct service connection. 

The evidence, as outlined above, indicates that the Veteran 
had blood pressure readings that represented hypertension in 
service and there is a competent medical opinion that links 
the currently diagnosed hypertension to the elevated blood 
pressure readings in service.

This evidence is uncontroverted and supports the claim.  

In view of the foregoing, service connection for hypertension 
is established on a direct basis.  

ORDER

Service connection for hypertension is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


